DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of election of Embodiment D corresponding to claims 22-32 for prosecution on merits filed on 05/24/2021 is acknowledged.

Claims 1-21 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021 
Therefore, Claims  22-32  are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Contantine (USP 2017/0106794) in view of AICH et al.  ( USP 2016/0368489).
As per Claim 22, Constantine teaches, a logistics yard identification and guidance system, comprising: an identification and guidance unit configured to be releasably attached to a transport vehicle, the identification and guidance unit  ( via sensor device 20, Fig.1, [0007],) comprising: a positioning device configured to receive location data from an external positioning source and determine a transport vehicle location based on the location data;  (via GPS [0066]), fig. 12); a camera configured to record video data, still image data, or both of a field of view extending outward from the identification and guidance unit;  (vai optical camera , [0066]); at least one sensor configured to sense the proximity of an object to the identification and [via distance measuring device, proximaty sensor, radar device , ultrasound device, [0066], [0104-0113], Figs. 1-14);  a portable communications device ( “either a smart phone 50 or mobile electronic tablet 150.150, 50,[0067], Figs. 3-4) comprising: a display ( display 52, 152, [0067]) ; and a transceiver; (via “The sensor device 20 emits a signal to the rear of the vehicle and receives and processes any return signal for detecting any rearward path objects”, [0104]) ( via “a sensor device microcomputer transmitter processor, as previously described, is capable of sending a signal 56, via a WI-FI, Blue Tooth, or ZigBee, etc., device”, [0106]) “Sensor device 20, is further provided with a sensor device microcomputer transmitter processor 60”. [0110]).
However,  Constantine  does not explicitly teach, 35063320-8052. US00 a remote controller programmed with computer readable instructions that, when executed, cause the remote controller to: receive, from the identification and guidance unit via a wireless network, at least one of the transport vehicle location, the video data, the still image data, the object's proximity to the identification and guidance unit, the location device's location, or the location device's identity; and transmit, to the portable communications device via the wireless network, at least one of the transport vehicle location, the video data, the still image data, the object's proximity to the identification and guidance unit, or the location device's identity for display on the display of the portable communications device.  
In a related field of Art, AICH et al. ( AICH) teaches, systems and method for vehicle park assist, wherein, a remote controller ( via Parking automation system 102) programmed with computer readable instructions that, when executed, cause the remote controller to: receive, from the identification and guidance unit via a wireless network, at least one of the transport vehicle location, the video data, the still image data, the object's proximity to the identification and guidance unit, the location device's location, or the location device's identity; and transmit, to the portable communications device via the wireless network, at least one of the transport vehicle location, the video data, the still image data, the object's proximity to the identification and guidance unit, or the location device's identity for display on the display of the portable communications device. ([0025], [0032]-0036]), Figs. 1-2, also see 3-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Constantine and AICH  before him at the time filing, to modify the systems of Constantine, to include the park assist  teachings ( the park assist system, parking automation system etc.) of AICH and configure with the system of Constantine 
in order to remote controller getting information from parking facility and transmitting them to the vehicle mobile device in order to guide the vehicle maneuvering inside the facility. Motivation to combine the two teachings is,  remote center transeiving facility data and guiding vehicle to maneuver or park inside the facility or exit or entry. ( i.e., added feature to assist vehicle in parking). 
 
As per Claim 23, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH teaches, wherein the display of the  (Constantine: ([0067], [0104-0110]), Figs. 13a,1 4a)

As per Claim 24, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH teaches, wherein the portable communications device is a handheld user device carried in a cab of the transport vehicle. (Constantine:   ([0067], [0104-0110]), Figs. 13a,14a).

As per Claim 30, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH  further teaches, wherein the wireless network is a local area network. (AICH : [0034]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Contantine (USP 2017/0106794) in view of AICH et al.  (USP 2016/0368489) in view of Conlon ( Continuation in part of application No. 16/054,996 filed on August 3, 2018 of USP 2020/0334631).
As per Claim 25, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH does not explicitly teach, wherein the remote controller comprises a display, and at least one of the transport vehicle location, the video data, the still image data, the object's proximity, or the location device's location is displayed on the display.  
 In a related field of art, Conlon teaches, tracking system and method for monitoring and ensuring security of shipments, wherein the remote controller comprises at least one of the transport vehicle location, the video data, the still image data, the object's proximity, or the location device's location is displayed on the display (via DSP 100, being a server, a monitoring center computer and  being equipped with display 144, system memory 110 includes CSIST utility (CSISTU) 120, which includes shipment location tracking and security utility (SLTSU) 122, Fig. 1, [0044]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Constantine and AICH  and Conlon before him at the time filing, to modify the systems of Constantine, to include the tracking and monitoring teachings (DSP 100)  of Conlon and configure with the system of Constantine  in order to remote  controller being able to display the vehicle tracking information. Motivation to combine the two teachings is, remote center  displaying vehicle tracking information ( i.e., added feature to assist vehicle maneuvering in the facility). 

As per Claim 26, Constantine as modified by AICH  and Conlon teaches the limitation of Claim 25. However, Constantine   in view of AICH and Conlon further teaches, wherein the transport vehicle location is displayed on the remote controller display in the form of a map of the logistics yard having displayed thereon the location of the transport vehicle. (Conlon :  via : “SLTSU 122 generates shipment tracking user interface (STUI) 145, which is presented on display 144 and on which a grouping of co-located signal dots are presented and monitored for detection of security breaches with the associated shipment” [0045]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Contantine (USP 2017/0106794) in view of AICH et al.  ( USP 2016/0368489)  in view of Eagleton et al. (USP 2010/0073197).  
As per Claim 31, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH  does not explicitly teach, wherein video data received by the remote controller and transmitted to the portable communications device is received and transmitted in real time.  
In a related field  of art, Eagleton et al.  (Eagleton)  teaches, acquiring data from an aircraft, wherein,  wherein video data received by the remote controller and transmitted to the portable communications device is received and transmitted in real time (via remote device 16, ( an HTTP server) transmitting and receiving rom portable electronic device 26 video  in real time , [0020], Fig.1). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Constantine and AICH and Eagleton before him at the time filing, to modify the systems of Constantine, to include teachings ( systems, server) of Eagleton and configure with the system of Constantine in order to the remote center transceiving video data from mobile device onboard the transport vehicle). Motivation to combine the two teachings is, precise  transport vehicle tracking  ( i.e., added feature to assist vehicle maneuvering in the facility). 


Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Contantine (USP 2017/0106794) in view of AICH et al.  ( USP 2016/0368489) in view of Van Wiemeersch et al. ( USP 2020/0133259).
As per Claim 32, Constantine as modified by AICH  teaches the limitation of Claim 22. However, Constantine   in view of AICH  does not explicitly teach, wherein the personal communication device comprises an autonomous guidance package configured to control movement of an autonomous vehicle.
In  a related field of art, Van Wiemeersch teaches, intermittent delay mitigation for a remote vehicle operation, wherein, wherein the personal communication device comprises an autonomous guidance package configured to control movement of an autonomous vehicle ([0023]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Constantine and AICH  and Van Wiemeersch before him at the time filing, to modify the systems of Constantine, to include teachings ( systems ) of  Van Wiemeersch  and configure with the system of Constantine and include the park-assist system of Van Wiemeersch in order to  autonomous control of the vehicle via a remote device such as a mobile phone. Motivation to combine the two teachings is, precise  transport vehicle tracking  (i.e., added feature to assist vehicle maneuvering in the facility). 
Allowable Subject Matter
Claims 27, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.